CANTY, J.
(dissenting).
I cannot concur in the first subdivision of the foregoing opinion. Appellant contends that as a question of law, the foreman Engle was not a vice principal, for whose negligence defendant is liable, and asked the trial court so to charge the jury. In my opinion, that contention cannot, be sustained, because it was a question of fact for the jury whether or not Engle was a vice principal.
But that ife not all. The judge charged the jury that Engle was bound to exercise reasonable care in providing for deceased a safe place in which to work, and that if Engle was negligent in this respect, his negligence was the negligence of defendant. This is assigned as error, and it seems to me that the majority do not squarely meet the question thus raised. The doctrine that it is the duty of the master to provide a safe place for his servants to work in, and that he cannot delegate that authority, has no application to a case where the place is continually changing with the progress of the work. But I cannot tell from the opinion of the majority whether they intend to admit or deny this proposition. They say that as a question of law on the admitted facts and undisputed evidence, Engle was a vice principal. But there are no such undisputed facts either admitted or proven, except that Engle was a foreman and the work was necessarily or inherently dangerous both to Engle and to the other servants of defendant. As I said in my dissenting opinion in Holman v. Kempe, 70 Minn. 422, at page 431:
“The court did not make the facts that plaintiff was inexperienced in this kind of work and that the foreman knew it or should have known it (if such were the facts), any element in determining whether or not the foreman was a vice principal.”
On the principles there laid down and laid down also in my dissenting and concurring opinions in Blomquist v. Chicago, 60 Minn. 426, 62 N. W. 818; Carlson v. Northwestern, 63 Minn. 428, 65 N. W. *351914; Abel v. Butler-Ryan, 66 Minn. 16, 68 N. W. 205, and other cases, I am of the opinion that it was a question of fact for the jury whether or not Engle was a vice” principal, and that it was error to charge as a question of law that he was such vice principal. I concur in the rest of the opinion.